      Case 4:20-cv-03477 Document 1 Filed on 10/09/20 in TXSD Page 1 of 6




                      IN THE UNITED STATES DISTRICT COURT FOR
                          THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

Christopher Frederick,                           §
                                                 §
       Plaintiff,                                §
                                                 §
            v.                                   §           Civil Case Number 4:20-cv-3477
                                                 §
BP Corporation North America, Inc.,              §
                                                 §
       Defendant.                                §

                                          COMPLAINT

       Plaintiff Christopher Frederick (“Plaintiff”) brings this action complaining of

Defendant BP Corporation North America, Inc. (“Defendant”), and would respectfully show

the Court that:

                                                 I.

                                           Jurisdiction

       1.        Plaintiff’s claims against Defendant arise under the Outer Continental Shelf

Land Act.

                                                 II.

                                              Parties

       2.        Plaintiff Christopher Frederick is a resident of Texas.

       3.        Defendant BP Corporation North America, Inc. is a corporation with its

principal place of business in Houston, Texas. Defendant BP Corporation North America, Inc.

may be served with process through its registered agent C T Corporation System at 1999 Bryan

Street, Suite 900, Dallas, Texas 75201.




                                                 1
      Case 4:20-cv-03477 Document 1 Filed on 10/09/20 in TXSD Page 2 of 6




                                             III.

                                    Nature of the Action

       4.      At all times relevant to this suit, Plaintiff worked on the BP Thunderhorse, a

semi-submersible rig owned and operated by Defendant. Plaintiff was working aboard the BP

Thunderhorse as a Site Manager responsible for food services. Upon information and belief,

Plaintiff contracted COVID-19 as a direct result of his employment on the BP Thunderhorse

in May 2020.

       5.      Defendant was responsible for maintaining a safe work environment for

employees and contractors aboard the BP Thunderhorse, including the Plaintiff. Defendant’s

COVID-19 precautions were insufficient to protect workers aboard the BP Thunderhorse.

Defendant housed Plaintiff in a room with three other individuals who had recently travelled

to the United States from abroad. Once aboard the BP Thunderhorse, operations were

conducted as usual and Defendant failed to take sufficient precautions to protect workers from

COVID-19.

       6.      Plaintiff became extremely ill with COVID-19 approximately 4-5 days after

arriving on the BP Thunderhorse. Plaintiff was transported to shore via helicopter and

hospitalized on or about March 17, 2020. Despite his release from the hospital, Plaintiff

continues to have severe health problems as result of his COVID-19 infection, including

shortness of breath.

       7.      In spring of 2020, the COVID-19 pandemic began sweeping the United States.

Many states, counties, and companies began implementing proactive safety measures to

prevent the spread of COVID-19.




                                              2
      Case 4:20-cv-03477 Document 1 Filed on 10/09/20 in TXSD Page 3 of 6




       8.      On March 9, 2020, with over 500 COVID-19 infections in the United States, the

CDC published federal guidelines for workers. These guidelines included recommendations

for social distancing of at least 6 feet, and the use of Personal Protective Equipment (“PPE”)

for workers.

       9.      After March 9, 2020, Defendant failed to take adequate precautions to protect

its employees and contractors from COVID-19 risks. While employers across the country were

taking significant precautions to prevent the spread of COVID-19, Defendant chose to ignore

its significance. Defendant had no system of contract tracing, six-foot spacing modifications,

or social distancing barriers, masking, or other reasonable precautions. In short, Defendant

required its employees to work without sufficient protection, despite the well-known risk of

COVID-19.

       10.     Defendant is negligent and negligent per se for the following reasons:

               a. failure to properly supervise their crew;

               b. failure to properly train their employees;

               c. failure to provide adequate safety equipment and PPE;

               d. failure to provide adequate and/or timely medical attention;

               e. failing to maintain a safe work environment;

               f. operating the Thunderhorse with an inadequate crew;

               g. failure to warn of the dangerous conditions;

               h. failure to provide a safe work environment;

               i. failure to maintain the vessel;

               j. vicariously liable for their employees’ and/or agents’ negligence;




                                               3
       Case 4:20-cv-03477 Document 1 Filed on 10/09/20 in TXSD Page 4 of 6




               k. violating applicable Coast Guard, OSHA, BSEE rules, and/or other
                  applicable rules and regulations; and

               l. other acts deemed negligent.

       11.     Plaintiff sustained severe injuries to his body, which resulted in physical pain,

mental anguish, and other medical problems. Plaintiff has sustained severe pain, physical

impairment, discomfort, mental anguish, and distress. In all reasonable probability, Plaintiff’s

physical pain, physical impairment and mental anguish will continue indefinitely. Plaintiff has

also suffered a loss of earnings in the past, as well as a loss of future earning capacity. Plaintiff

has incurred and will incur pharmaceutical and medical expenses in connection with his

injuries.

       12.     Plaintiff is also entitled to punitive damages because the aforementioned actions

of Defendants were grossly negligent. Defendants acted with flagrant and malicious disregard

of Plaintiff’s health and safety. Defendant was subjectively aware of the extreme risk posed

by the conditions which caused Plaintiff’s injury, but did nothing to rectify them. Instead,

Defendant had Plaintiff and other crew members continue working despite the dangerous

conditions that were posed to them. Defendant did so knowing that the conditions posed

dangerous and grave safety concerns. Defendant’s acts and omissions involved an extreme

degree of risk considering the probability and magnitude of potential harm to Plaintiff and

others. Defendant had actual, subjective awareness of the risk, and consciously disregarded

such risk by allowing Plaintiff to work under such dangerous conditions.




                                                 4
      Case 4:20-cv-03477 Document 1 Filed on 10/09/20 in TXSD Page 5 of 6




                                              IV.

                                          Jury Trial

       13.    Plaintiff hereby requests a trial by jury on all claims and submits his jury fee

herewith.

                                              V.

                                            Prayer

       14.    Plaintiff prays that this citation issue and be served upon Defendant in a form

and manner prescribed by law, requiring that the Defendant appear and answer, and that upon

final hearing, Plaintiff has judgment against Defendant in a total sum in excess of the minimum

jurisdictional limits of this Court, plus pre-judgment and post-judgment interests, all costs of

Court, and all such other and further relief, to which Plaintiff show himself justly entitled

including but not limited to:

              a. Past and future medical care;

              b. Past and future pain and suffering and mental anguish;

              c. Past and future impairment;

              d. Past and future disfigurement;

              e. Pre and post judgment interest;

              f. Cost of court;

              g. Exemplary damages; and

              h. Past and future loss of earning capacity.




                                               5
Case 4:20-cv-03477 Document 1 Filed on 10/09/20 in TXSD Page 6 of 6




                              Respectfully submitted,

                              ARNOLD & ITKIN LLP

                              /s/ Kurt Arnold
                              Kurt Arnold
                              SBN: 24036150
                              karnold@arnolditkin.com
                              Caj Boatright
                              SBN: 24036237
                              cboatright@arnolditkin.com
                              Roland Christensen
                              SBN: 24101222
                              rchristensen@arnolditkin.com
                              Joseph McGowin
                              SBN: 24117268
                              jmcgowin@arnolditkin.com
                              Claire Traver
                              SBN: 24115871
                              ctraver@arnolditkin.com
                              6009 Memorial Drive
                              Houston, TX 77007
                              Tel: 713.222.3800
                              Fax: 713.222.3850
                              e-service@arnolditkin.com

                              ATTORNEYS FOR PLAINTIFF




                                 6
